  

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT ("Agreement") made as of this 25th day of July, 2011 by and
between Document Capture Technologies, Inc., a Delaware corporation, having an
office at 4255 Burton Drive, Santa Clara, California 95054 (hereinafter referred
to as "Employer") and Jacques vonBechmann, an individual with a business address
c/o Employer at 4255 Burton Drive, Santa Clara, California 95054 (hereinafter
referred to as "Employee");

 

WITNESSETH:

 

WHEREAS, Employer desires to employ directly or through a co-employment
agreement with a Professional Employer Organization (PEO) licensed in the State
of California, Employee as Senior Vice President of Sales of Employer; and

 

WHEREAS, Employee is willing to be employed as the Senior Vice President of
Sales of Employer in the manner provided for herein, and to perform the duties
of the Senior Vice President of Sales of Employer upon the terms and conditions
herein set forth;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein set
forth it is agreed as follows:

 



1.           Employment of Senior Vice President of Sales of Employer. Employer
hereby employs Employee as the Senior Vice President of Sales of Employer.

 

2.            Term.



 

a.         Subject to Section 9 and Section 10 below, the term of this Agreement
shall be for a period of twenty-four (24) months commencing on July 25, 2011
(the Term). The Term of this Agreement shall be automatically extended for
additional one (1) year periods, unless either party notifies the other in
writing at least ninety (90) days prior to the expiration of the then existing
Term of its intention not to extend the Term. During the Term, Employee shall
devote all of his business time and efforts to Employer and its subsidiaries and
affiliates.

 

3.          Duties. The Employee shall perform those functions generally
performed by persons of such title and position, shall attend all meetings of
the stockholders and the Board (if invited to attend), shall perform any and all
related duties and shall have any and all powers as may be prescribed by
resolution of the Board, and shall be available to confer and consult with and
advise the officers and directors of Employer at such times that may be required
by Employer. Employee shall report directly to the Chief Executive Officer of
Employer.

  

4.           Compensation.

 

              a.           (i) Employee shall be paid a base pay of $150,000 per
year (“Base Compensation”) during the Term of this Agreement. Employee shall be
paid periodically in accordance with the policies of the Employer during the
term of this Agreement, but not less than twice a month.

 

(ii)          Employee is eligible to earn quarterly bonuses with an aggregate
annual target of 100% of Employee’s Base Compensation, which Employee shall earn
in the event that Employer attains certain performance milestones. The
compensation committee shall review such performance milestones and shall in its
sole discretion authorize Employer to pay all of such quarterly bonuses earned
promptly after its determination that the performance milestones have been met.
Employee shall also be entitled to additional annual option grants at the
discretion of the compensation committee of the board of directors. The
compensation committee of the board of directors may from time to time approve
additional bonus plans, grants or awards for Employee, in each case as such
committee deems appropriate in its sole discretion.

 

 

 

 

b.          On April 6, 2011 Employer granted and issued Employee 500,000
options (“Options”) to purchase shares of the Company’s common stock at an
exercise price of $0.40 per which shall be exercisable for a period of ten (10)
years, upon execution of this Agreement. The Options shall be incentive stock
options (“ISO’s) as defined in Employer’s 2010 Stock Option Plan, subject to any
required shareholder approval (which Employer shall use its best efforts to
obtain), and shall vest and become exercisable as follows:

 

(1)166,666 Options shall vest and become exercisable on April 6, 2012;

(2)166,666 Options shall vest and become exercisable on April 6, 2013; and

(3)166,667 Options shall vest and become exercisable on April 6, 2014.

 

provided, however, that Employee shall be entitled to receive pro rata vesting
of the Options through the date of termination in the event that termination of
employment is attributable to: (x) termination by Employee pursuant to Section
9(b)(i) or (y) termination by Employer for any reason other than Cause (as
defined in Section 9(a)(i)).

 

c.        Employer shall include Employee in its health insurance program,
payment of premiums in accordance with company policy.

 

d. Employee shall have the right to participate in any other employee benefit
plans established by Employer and PEO maintained generally for other senior
executives, including but not limited to any matching 401(k) plan.

 

e.       (i) In the event of a "Change of Control" whereby:

 

(A) A person (other than a person who is an officer or a Director of Employer on
the effective date hereof), including a "group" as defined in Section 13(d)(3)
of the Securities Exchange Act of 1934, after execution of this Agreement
becomes, or obtains the right to become, the beneficial owner of Employer
securities having 30% or more of the combined voting power of then outstanding
securities of the Employer that may be cast for the election of directors of the
Employer; provided, however, that with respect to Richard Dietl and NCR
Corporation the aforementioned percentage shall be 50% (not 30%);

 

(B) At any time, a majority of the Board-nominated slate of candidates for the
Board is not elected;

 

(C) Employer consummates a merger in which it is not the surviving entity;

 

(D) Substantially all Employer's assets are sold; or

 

(E) Employer's stockholders approve the dissolution or liquidation of Employer;
then

 

(ii)        All stock options and/or warrants ("Rights") granted by Employer to
Employee under any plan or otherwise prior to the effective date of the Change
of Control, shall become vested, accelerate and become immediately exercisable;
any time within twelve months after the effective date of the change of control,
adjusted for any stock splits and capital reorganizations having a similar
effect, subsequent to the effective date hereof. In the event Employee owns or
is entitled to receive any unregistered securities of Employer, then Employer
shall use its best efforts to effect the registration of all such securities as
soon as practicable, but no later than 120 days after the Change of Control;
provided, however, that such period may be extended or delayed by Employer for
one period of up to 60 days if, upon the advice of counsel at the time such
registration is required to be filed, or at the time Employer is required to
exercise its best efforts to cause such registration statement to become
effective, such delay is advisable and in the best interests of Employer because
of the existence of non-public material information, or to allow Employer to
complete any pending audit of its financial statements.

 

f.          Employee shall be entitled to four weeks of paid vacation per year,
all of which shall vest on the six month anniversary date of his first day of
employment with the Employer. For each year subsequent to the first year of the
Term, Employee shall be entitled to four weeks of paid vacation, all of which
shall vest immediately on such anniversary date.

 

 

 

 

5.          Expenses. Employee shall be reimbursed for all of his actual
out-of-pocket expenses incurred in the performance of his duties hereunder,
provided such expenses are reasonably acceptable to Employer, which approval
shall not be unreasonably withheld by Employer, for business related travel and
entertainment expenses. Employee shall submit to Employer detailed receipts,
according to IRS guidelines, with respect thereto. Employer shall also reimburse
Employee for Employee’s monthly cell phone, PDA and wireless services and
blackberry expenses, all to be used for business purposes related to Employer.

 

6.        Intentionally left blank.

 

7.       Secrecy. At no time shall Employee disclose to anyone any confidential
or secret information (not already constituting information available to the
public) concerning (a) internal affairs or proprietary business operations of
Employer or (b) any trade secrets, new product developments, patents, programs
or programming, especially unique processes or methods.

 

8.       Covenant Not to Compete.

 

(a) Subject to, and limited by, Section 10(b), Employee will not, at any time,
during the term of this Agreement, and for one (1) year thereafter, either
directly or indirectly, engage in, with or for any enterprise, institution,
whether or not for profit, business, or company, competitive with the business
(as identified herein) of Employer as such business may be conducted on the date
thereof, as a creditor, guarantor, or financial backer, stockholder, director,
officer, consultant, advisor, employee, member, inventor, producer, director, or
otherwise of or through any corporation, partnership, association, sole
proprietorship or other entity; provided, that an investment by Employee, his
spouse or his children is permitted if such investment is not more than four
percent (4%) of the total debt or equity capital of any such competitive
enterprise or business and further provided that said competitive enterprise or
business is a publicly held entity whose stock is listed and traded on a
national stock exchange or through the NASDAQ Stock Market. As used in this
Agreement, the business of Employer shall be deemed to include the manufacturing
and marketing of imaging systems.

 

(b) For a period of one year from the date of termination of this agreement
Employee shall not contact for the purpose of solicitation or solicit any of
Employer’s, or its subsidiaries, customers, employees or suppliers.

 

(c) During the entire time of employment, any outside business opportunities
must receive the written approval of the compensation committee, established by
the board of directors, or any other committee of the board of directors serving
such function.

 

9. Termination.

 

a. Termination by Employer (i) Employer may terminate this Agreement upon
written notice for Cause. For purposes hereof, "Cause" shall mean (A) Employee's
misconduct as could reasonably be expected to have a material adverse effect on
the business and affairs of Employer, (B) the Employee's disregard of lawful
instructions of Employers Chief Executive Officer and/or Board of Directors
consistent with Employee's position relating to the business of Employer or
neglect of duties or failure to act, which, in each case, could reasonably be
expected to have a material adverse effect on the business and affairs of
Employer,(C) engaging by the Employee in conduct that constitutes activity in
competition with Employer, including any unapproved activities identified in
section 8(c) of this agreement; (D) the conviction of Employee for the
commission of a felony; and/or (E) the habitual abuse of alcohol or controlled
substances. Notwithstanding anything to the contrary in this Section 9(a)(i),
Employer may not terminate Employee's employment under this Agreement for Cause
unless Employee shall have first received notice from the Board advising
Employee of the specific acts or omissions alleged to constitute Cause, and such
acts or omissions continue after Employee shall have had a reasonable
opportunity (at least 10 days from the date Employee receives the notice from
the Board) to correct the acts or omissions so complained of. In no event shall
alleged incompetence of Employee in the performance of Employee's duties be
deemed grounds for termination for Cause.

 

If Employer terminates Employee for Cause, both parties agree as follows:

(A) Before such termination shall become effective, the matter shall be
submitted to a binding arbitration conducted at a location in San Jose,
California to be determined by an arbitrator selected by the initiating party
and in accordance with the then existing Rules of Practice and Procedure of the
American Arbitration Association.

 

 

 

 

(B) The number of arbitrators shall be three; one selected by Employee, one
selected by Employer, and one selected by the two selected arbitrators. Each
arbitrator shall be impartial and independent and shall perform his or her
duties with diligence and in good faith.

(C) Any party may be represented by counsel or other authorized representatives
during the arbitration hearings. No party shall communicate ex parte with a
selected or candidate arbitrator.

(D) The arbitrators shall, by majority decision, determine the fairness and
validity of Employer’s reasons for terminating Employee for Cause and such
determination shall be final and binding upon the parties. If the termination is
determined to be invalid or unfair, Employer shall be deemed to have breached
the Agreement and Section 10 of the Agreement shall apply.

(E) Each party shall bear its expenses, costs and attorney fees relating to the
arbitration.

(F) Until such time as a final binding arbitration award is entered into,
Employee shall be placed on administrative leave and shall continue to receive
his full compensation (including salary, bonus, stock options and benefits) as
if he remained an Employee of the Company.

 

(ii)       This agreement automatically shall terminate upon the death of
Employee, except that Employee's estate shall be entitled to receive any amounts
that Employee would have been entitled to receive under Section 9(a)(iii) below
if his employment had terminated pursuant to Section 9(a)(i) above.

 

(iii) In the event that Employee’s employment is terminated pursuant to Section
9(a)(i) above, Employee shall be entitled to receive: (a) payment of all
earned/accrued Base Compensation, (b) unreimbursed business expenses, (c)
accrued/unused vacation time, (d) a pro rata portion of Employee’s annual bonus
for the termination year, all of (a) – (d) shall be measured through the
termination date in accordance with Section 9(a)(i) above. Additionally,
Employee shall have ninety (90) days to exercise all vested options, which
thereafter shall immediately expire.

 

b.           Termination by Employee

 

(i) Employee shall have the right to terminate his employment under this
Agreement upon 30 days' notice to Employer given within 90 days following the
occurrence of any of the following events (A) through (F) or within three years
following the occurrence of event (G):

 

(A)      Employee is not appointed or retained as Senior Vice President of Sales
(or a substantially similar position).

 

(B)      Employer acts to materially reduce Employee's duties and
responsibilities hereunder. Employee's duties and responsibilities shall not be
deemed materially reduced for purposes hereof solely by virtue of the fact that
Employer is (or substantially all of its assets are) sold to, or is combined
with, another entity, provided that Employee shall continue to have the same
duties and responsibilities with respect to Employer's business, and Employee
shall report directly to the board of directors of the entity (or individual)
that acquires Employer or its assets.

 

(C) Employer acts to change the geographic location of the performance of
Employee’s duties from the San Jose area. For purposes of this Agreement, the
San Jose area shall be deemed to be the area within 60 miles of San Jose,
California.

 

(D)      A Material Reduction (as hereinafter defined) in Employee's rate of
base compensation, or Employee's other benefits. "Material Reduction" shall mean
a ten percent (10%) differential;

 

(E)       A failure by Employer to obtain the assumption of this Agreement by
any successor;

 

(F)       A material breach of this Agreement by Employer, which is not cured
within thirty (30) days of written notice of such breach by Employer;

 

 

 

 

(G)        A Change of Control.

 

(ii)   Anything herein to the contrary notwithstanding, Employee may terminate
this Agreement upon thirty (30) days written notice to Employer.

 

(iii)   If Employee shall terminate this Agreement under Section 9(b)(i),
Employee shall be entitled to receive: (a) twelve (12) months salary at
Employee’s then current yearly salary rate, (the “Severance Payment”), (b)
reimbursement by Employer of 100% of the C.O.B.R.A. premiums for twelve (12)
months after such termination, (c) payment of all unpaid earned Base
Compensation as of the date of termination, (d) payment of all unreimbursed
business expenses incurred through the date of termination, (e) payment for all
unused vacation time accrued through the date of termination, (f) payment of a
pro rata portion of Employee’s annual bonus as of the date of termination for
the termination year, and (g) the right to exercise all vested options within 90
days of the date of termination, all of which shall expire thereafter. Other
than the payments described in (a)-(g) of this section 9(b)(iii), Employer shall
have no further obligation to compensate Employee pursuant to Section 4 above.

 

(iv) If Employee shall terminate this Agreement pursuant to Section 9(b)(ii),
Employee shall only be entitled to receive the compensation set forth in
9(b)(iii)(c), (d), (f) and (g) above and Employer shall have no further
obligation to compensate Employee pursuant to Section 4 above.

 

10.Consequences of Breach by Employer;

Employment Termination

 

a. If the Employer shall terminate Employee's employment under this Agreement in
any way that is a breach of this Agreement by Employer, the following shall
apply:

 

(i)      Employee shall be entitled to receive the compensation set forth in
Section 9(b)(iii) above and Employer shall have no further obligation to
compensate Employee pursuant to Section(s) 4 or 9 above.

 

b.      In the event of termination of Employee's employment pursuant to Section
9(b)(i) of this Agreement, Sections 8(a) and 8(b) shall apply to Employee for
twelve (12) months after such termination.

 

11.         Remedies

 

Employer recognizes that because of Employee's special talents, in the event of
termination by Employer hereunder (except under Section 9(a)(i) or (iii), or in
the event of termination by Employee under Section 9(b)(i) before the end of the
agreed term, the Employer acknowledges and agrees that the provisions of this
Agreement regarding further payments of base salary, bonuses and the
exercisability of Rights constitute fair and reasonable provisions for the
consequences of such termination, do not constitute a penalty, and such payments
and benefits shall not be limited or reduced by amounts' Employee might earn or
be able to earn from any other employment or ventures during the remainder of
the agreed term of this Agreement.

 

12.        Excise Tax.       In the event that any payment or benefit received
or to be received by Employee in connection with a termination of his employment
with Employer would constitute a "parachute payment" within the meaning of Code
Section 280G or any similar or successor provision to 280G and/or would be
subject to any excise tax imposed by Code Section 4999 or any similar or
successor provision then Employer shall assume all liability for the payment of
any such tax and Employer shall immediately reimburse Employee on a "grossed-up"
basis for any income taxes attributable to Employee by reason of such Employer
payment and reimbursements.

 

13.        Attorneys' Fees and Costs. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorney's fees, costs and necessary
disbursements in addition to any other relief to which he may be entitled.

 

 

 

 

14.       Entire Agreement; Survival. This Agreement contains the entire
agreement between the parties with respect to the transactions contemplated
herein and supersedes, effective as of the date hereof any prior agreement or
understanding between Employer and Employee with respect to Employee's
employment by Employer. The unenforceability of any provision of this Agreement
shall not effect the enforceability of any other provision. This Agreement may
not be amended except by an agreement in writing signed by the Employee and the
Employer, or any waiver, change, discharge or modification as sought. Waiver of
or failure to exercise any rights provided by this Agreement and in any respect
shall not be deemed a waiver of any further or future rights.

 

b.        The provisions of Sections 4, 7, 8, 9(a)(ii), 9(a)(iii), 9(b)(iii),
10, 11, 12, 13, 14, 16, 17 and 18 shall survive the termination of this
Agreement.

 

15.       Assignment. This Agreement shall not be assigned to other parties.

 

16.       Governing Law. This Agreement and all the amendments hereof, and
waivers and consents with respect thereto shall be governed by the laws of the
State of California, without regard to the conflicts of laws principles thereof.

 

17.       Notices. All notices, responses, demands or other communications under
this Agreement shall be in writing and shall be deemed to have been given when

 

a.       delivered by hand;

 

b.       sent be telex or telefax, (with receipt confirmed), provided that a
copy is mailed by registered or certified mail, return receipt requested; or

 

c. received by the addressee as sent by express delivery service (receipt
requested)

 

in each case to the appropriate addresses, telex numbers and telefax numbers
indicated below or to such other address as such party may designate for itself
by notice to the other parties; provided that any change of address furnished by
Employee to Employer for purposes of updating Employer’s payroll records shall
be deemed to constitute notice of address change under this Agreement unless
otherwise specifically requested in writing by Employee:

 

(i) if to the Employer:

Document Capture Technologies, Inc.

4255 Burton Drive

Santa Clara, CA 95054

Telefax:(408)-490-2801

Telephone:(408)-436-9888

 

(ii) if to the Employee:

Jacques vonBechmann

1225 Vancouver Avenue

Burlingame, CA 94010

 

18.       Severability of Agreement. Should any part of this Agreement for any
reason be declared invalid by a court of competent jurisdiction, such decision
shall not affect the validity of any remaining portion, which remaining
provisions shall remain in full force and effect as if this Agreement had been
executed with the invalid portion thereof eliminated, and it is hereby declared
the intention of the parties that they would have executed the remaining
portions of this Agreement without including any such part, parts or portions
which may, for any reason, be hereafter declared invalid.

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this agreement as of the day
and year first above written.

 

Employee

 

Signature:           Printed Name: Jacques vonBechmann       Date: July 25, 2011
 

 

DOCUMENT CAPTURE TECHNOLOGIES, INC.

 

By:           Name: David P. Clark       Title: Chief Executive Officer      
Date: July 25, 2011  

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT DATED July 25, 2011]

 

 

 

